DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
“with” should be “width”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12 of U.S. Patent No. 10,166,354. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the claims is found in the claims of the patent.
Regarding claim 1, the limitations of claim 1 are found in claims 1 and 2 of the patent. 
Regarding claim 8, the limitations of claim 8 are found in claim 4 of the patent
Regarding claim 9, the limitations of claim 9 are found in claim 5 of the patent.
Regarding claim 10, the limitations of claim 10 are found in claim 6 of the patent.
Regarding claim 12, the limitations of claim 12 are found in claim 7 of the patent.
Regarding claim 13, the limitations of claim 13 are found in claim 8 of the patent.
Regarding claim 14, the limitations of claim 14 are found in claim 9 of the patent.
Regarding claim 15, the limitations of claim 15 are found in claim 17 of the patent and are obvious from claims 10 and 11 of the patent.
Regarding claim 16 and 17, the limitations of claim 16 are found in claim 10 of the patent.
Regarding claim 18, the limitations of claim 17 are found in patent claim 12.
Regarding claims 19 and 20, the limitations of claims 19 and 20 are found in patent claims 10 and 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ging et al (US 2009/0145429), hereinafter Ging. 
Regarding claim 1, Ging teaches a mask bead for a patient interface (Fig. 24a-24f, sealing portion 270 of cushion 40) wherein the mask bead comprises a contact area (paragraph 161, a non-face contacting area which engages with the mask frame), a nose bridge area (Fig. 24a, area 43, paragraph having a width (B1) (Fig. 24c: w, by extending the distance upwards the approximate nose bridge area is indicated by w), side area (Fig. 24a: 41), a base area (Fig. 24a: 42), and a bearing area on a patient (Fig. 24a: 205, paragraph 161), the bearing area extending from the side areas and the base area and the nose bridge area to a central opening and being designed as a sealing lip which frames the central opening that serves at least for introduction of a nose of the patient (paragraph 181), and wherein a wall thickness (W1) in the nose bridge area is less than or equal to 0.6mm (paragraph 164, Fig. 25d) and the mask bead has a maximum width (B2) (Fig. 24c W0, paragraph 181), a ratio B1 to B2 being one to 3 or greater (Figs. 24b,paragraphs 181 and 183, the ratio of w(31-34) to W0 (64-75) is greater than 1 to 3).

Regarding claim 2, Ging teaches the mask bead of claim 1, and further teaches wherein the wall thickness (W1) is 0.25-0.5mm. (paragraph 164, Fig. 25d)

Regarding claim 3, Ging teaches the mask bead of claim 1, and further teaches wherein the nose bridge area has a width (B1) of 27-37 mm. (Paragraph 181, Fig. 24c)

Regarding claim 7, Ging teaches the mask bead of claim 1, and further teaches wherein the nose bridge area has an arc-shaped contour (R). (paragraph 179)

Regarding claim 8, Ging teaches the mask bead of claim 1, and further teaches wherein the base area has a wall thickness (W3) of 0.8-1.2 mm and/or a side area has a wall thickness (W2) of 1.5-2.8. (Paragraph 166, the thickness is in the range of .1 mm to 2.0 mm)

Regarding claim 14, Ging teaches the mask bead of claim 1, and further teaches wherein the bearing area has an approximately constant wall thickness (W4) in a range of 0.2-0.75mm. (paragraph 174)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ging in view of Davidson et al (US 2008/0110464), hereinafter Davidson. 
Regarding claim 4, Ging teaches the mask bead of claim 1, and Ging further teaches a height between the rim and the membrane in in a range of 5-14 mm but the height of the rim is unknown so Ging does not explicitly disclose wherein a height in the nose bridge area is 17-27mm.
a mask (Figs. 1-16, 70) wherein areas of the mask needing softer spring characteristics are provided with a height between 17-27mm. (paragraph 97) Davidson teaches that the nose bridge area is a region requiring high flexibility. (Paragraph 85)
Davidson teaches wherein the spring characteristics of the cushion may be varied by changing the height. Therefore, the height is a results effective variable and it would be obvious to a person of ordinary skill in the art to have modified Ging to have the height (H1) between 17-27 mm) as taught by Davidson in order to have the ability to conform to a variety of facial shapes. (Paragraphs 85 and 97)

Regarding claim 5, Ging teaches the mask bead of claim 2, but does not teaches wherein a height (H1) in the nose bridge area is 20-25mm.
However, Davidson teaches a mask (Figs. 1-16, 70) wherein areas of the mask needing softer spring characteristics are provided with a height between 20-25mm. (paragraph 97) Davidson teaches that the nose bridge area is a region requiring high flexibility. (Paragraph 85)
Davidson teaches wherein the spring characteristics of the cushion may be varied by changing the height. Therefore, the height is a results effective variable and it would be obvious to a person of ordinary skill in the art to have modified Ging to have the height (H1) between 20-25 mm) as taught by Davidson in order to have the ability to conform to a variety of facial shapes. (Paragraphs 85 and 97)

Regarding claim 6, Ging teaches the mask bead of claim 1, but does not teach wherein a height (H4) in the nose bridge area is 14-23mm.
However, Davidson teaches a mask (Figs. 1-16, 70) wherein areas of the mask needing softer spring characteristics are provided with a height between 14-23 mm. (paragraph 97) Davidson teaches that the nose bridge area is a region requiring high flexibility. (Paragraph 85)


Regarding claim 9, Ging teaches the mask bead of claim 1, but does not teach wherein a height (H3) of the base area is 16-21 mm and/or a height (H6) of the base area is 8.5 -13.5 mm.
However, Davidson teaches a mask (Figs. 1-16, 70) wherein areas of the mask needing softer spring characteristics are provided with a height between 16-21mm. (paragraph 97) Davidson teaches that the chin area is a region requiring high flexibility. (Paragraph 85)
Davidson teaches wherein the spring characteristics of the cushion may be varied by changing the height. Therefore, the height is a results effective variable and it would be obvious to a person of ordinary skill in the art to have modified Ging to have the height (H6) between 16-21 mm) as taught by Davidson in order to have the ability to conform to a variety of facial shapes. (Paragraphs 85 and 97)

Regarding claim 10, Ging the mask bead of claim 1, but does not disclose wherein a height (H2) of a side area is 12-22mm. 
However, Davidson teaches wherein a height (H2) of a side area of a mask bead is 12-22 mm. (paragraph 88) 
Davidson teaches that the spring characteristics may be varied by changing the height. Therefore, the height is a results effective variable and it would be obvious to a person of ordinary skill in the art to have modified Ging to have the height (H2) of a side area between 12-22 mm as taught by Davidson in order to have the desired spring characteristics. (Paragraph 85)

Regarding claim 11, Ging teaches the mask bead of claim 10, but does not teach wherein a height (H2) of a side area is 14-16mm. 
However, Davidson teaches wherein a height (H2) of a side area of a mask bead is 14-16 mm. (paragraph 88)
 Davidson teaches that the spring characteristics may be varied by changing the height. Therefore, the height is a results effective variable and it would be obvious to a person of ordinary skill in the art to have modified Ging to have the height (H2) of a side area between 14-16 mm as taught by Davidson in order to have the desired spring characteristics. (Paragraph 85)

Regarding claim 12, Ging teaches the mask bead of claim 1, but does not teach wherein a height (H5) of a side area is 6-14mm.
However, Davidson teaches wherein a height (H2) of a side area of a mask bead is 6-14 mm. (paragraph 889)
 Davidson teaches that the spring characteristics may be varied by changing the height. Therefore, the height is a results effective variable and it would be obvious to a person of ordinary skill in the art to have modified Ging to have the height (H2) of a side area between 6-14 mm as taught by Davidson in order to have the desired spring characteristics. (Paragraph 85)

Regarding claim 18, Ging teaches the mask bead of claim 1, but does not teach wherein a height (H1) in the nose bridge area is always the same as or greater than a height (H2) of a side area.
However, Davidson teaches a mask (Fig. 80) wherein a height (H1) (Fig. 81) in the nose bridge region is the same or greater than a height (H2) of a side area (Figs. 82 and 83). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ging in view of Veliss et al (US 2010/0313891, hereinafter Veliss.
Regarding claim 13, Ging teaches the mask bead of claim 1, but does not teach wherein wall thickness in a side area decreases continuously from a base (W2) toward a bearing area (W4). 
However, Veliss teaches a mask with a mask bead wherein a wall thickness in a side area decreases from a base (W2) toward a bearing area. (Fig. 36, paragraph 130)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Ging with the varying wall thickness as disclosed by Veliss to provide greater stability at the base of the cushion. (Paragraph 130)

Claims 15 -17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ging. 
Regarding claim, 15, Ging teaches the mask bead of claim 1, but does not teach wherein a ratio of a length (L) of the mask bead to a width (B2) of approximately 1 to 1.
However, Ging teaches a ratio of about .77 (height of 55 and width of 71) Ging also teaches that exact dimensions may vary depending upon the particular application. (Paragraph 183)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have modified the cushion of Ging to change the ratio to 1 to 1 in order to maximize the contact area to the sides of face in order to increase stability of the mask. (Paragraph 177)

Regarding claim 16, Ging teaches the mask bead of claim 1, but does not teach wherein a width (B2) is approximately in a range from 50 mm to 65mm. 
Ging teaches wherein a width (B2) is approximately in a range of 65 to 71mm (paragraph 181).
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to modify the length of Ging from between 65-71 mm to between 50 to 65 as applicant appears to have placed no criticality on the claimed range (see specification and claim language indicating the length is approximately in the claimed range) and since it have been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 

Regarding claim 17, Ging teaches the mask bead of claim 16, but does not teach wherein the width (B2) is approximately in a range from 54 mm to 65 mm. 
Ging teaches wherein a width (B2) is approximately in a range of 65 to 71mm (paragraph 181).
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to modify the length of Ging from between 65-71 mm to between 54 to 65 as applicant appears to have placed no criticality on the claimed range (see specification and claim language indicating the length is approximately in the claimed range) and since it have been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 

Regarding claim 19, Ging teaches the mask bead of claim 1, and further teaches wherein the mask has a length (L) in a range from 50 mm-65 (Ging teaches a length in the range of 45-55, paragraph 181) but does not teach a width (B2) in a range from 50 mm to 65mm.
Ging teaches wherein a width (B2) is approximately in a range of 65 to 71mm (paragraph 181).


Regarding claim 20, Ging teaches the mask bead of claim 19, and further teaches wherein the mask has a length (L) in a range of from 53 mm to 62 mm (Gin teaches a length in the range of 45-55, paragraph 181) but does not teach a width (B2) in a range of from 53 mm to 63mm.
Ging teaches wherein a width (B2) is approximately in a range of 65 to 71mm (paragraph 181).
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to modify the length of Ging from between 65-71 mm to between 54 to 65 as applicant appears to have placed no criticality on the claimed range (see specification and claim language indicating the length is approximately in the claimed range) and since it have been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785